TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00749-CV



                                    David Tennant, Appellant

                                                 v.

                                    Jennifer Segura, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 283160, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               David Tennant and Jennifer Segura have filed a joint motion to dismiss stating that

they have entered a settlement agreement that disposed of all issues to be raised on appeal. We grant

their motion and dismiss this appeal.




                                              G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Joint Motion

Filed: March 17, 2006